FR:BGK
F. #2019R00933

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA                          ORDER OF FORFEITURE

            - against -                           19-CR-342 (AMD)

MARUF ALAM,

                          Defendant.

– – – – – – – – – – – – – – – –X

              WHEREAS, on or about October 23, 2019, Maruf Alam (the “defendant”),

entered a plea of guilty to the Sole Count of the above-captioned Superseding Information,

charging a violation of 18 U.S.C. § 1343; and

              WHEREAS, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),

the defendant has consented to the entry of a forfeiture money judgment in the amount of

seventy thousand six hundred fifty-four dollars and ninety-four cents ($70,654.94) (the

“Forfeiture Money Judgment”), as property, real or personal, constituting, or derived from,

proceeds obtained directly or indirectly as a result of the defendant’s violation of 18 U.S.C.

§ 1343, and/or as substitute assets, pursuant to 21 U.S.C. § 853(p).

              NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED as follows:

              1.       The defendant shall forfeit to the United States the full amount of the

Forfeiture Money Judgment, pursuant to 18 U.S.C. § 981(a)(1)(C), 21 U.S.C. § 853(p) and

28 U.S.C. § 2461(c).
              2.     All payments made towards the Forfeiture Money Judgment shall be

made by a money order, or certified and/or official bank check, payable to U.S. Marshals

Service with the criminal docket number noted on the face of the check. The defendant shall

cause said payment(s) to be sent by overnight mail delivery to Assistant United States

Attorney Brendan G. King, United States Attorney’s Office, Eastern District of New York,

271-A Cadman Plaza East, Brooklyn, New York 11201, with the criminal docket number

noted on the face of the instrument. The Forfeiture Money Judgment shall become due and

owing in full upon the sentencing of the defendant (the “Due Date”).

              3.     If the defendant fails to pay any portion of the Forfeiture Money

Judgment on or before the Due Date, the defendant shall forfeit any other property of his up

to the value of the outstanding balance, pursuant to 21 U.S.C. § 853(p).

              4.     Upon entry of this Order of Forfeiture (“Order”), the United States

Attorney General or his designee is authorized to conduct any proper discovery in

accordance with Fed. R. Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title

to the monies paid by the defendant to satisfy the Forfeiture Money Judgment following the

Court’s entry of the judgment of conviction.

              5.     The defendant shall fully assist the government in effectuating the

payment of the Forfeiture Money Judgment.

              6.     The entry and payment of the Forfeiture Money Judgment is not to be

considered a payment of a fine, penalty, restitution loss amount or a payment of any income

taxes that may be due, and shall survive bankruptcy.

              7.     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall

become final as to the defendant at the time of sentencing and shall be made part of the
                                United States v. Maruf Alam
19-CR-0342 (AMD)                    Order of Forfeiture                                  Page 2
sentence and included in the judgment of conviction. This Order shall become the Final

Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2). At that time, the monies

and/or properties paid toward the Forfeiture Money Judgment shall be forfeited to the United

States for disposition in accordance with the law.

              8.      This Order shall be binding upon the defendant and the successors,

administrators, heirs, assigns and transferees of the defendant, and shall survive the

bankruptcy of any of them.

              9.      This Order shall be final and binding only upon the Court’s “so

ordering” of the Order.

              10.     The Court shall retain jurisdiction over this action to enforce

compliance with the terms of this Order and to amend it as necessary, pursuant to Fed. R.

Crim. P. 32.2(e).

Dated: Brooklyn, New York
       ________________________, 2020

                                               SO ORDERED:


                                               __________________________________
                                               HONORABLE ANN M. DONNELLY
                                               UNITED STATES DISTRICT JUDGE
                                               EASTERN DISTRICT OF NEW YORK




                                 United States v. Maruf Alam
19-CR-0342 (AMD)                     Order of Forfeiture                                 Page 3
